United States Court of Appeals
                       For the First Circuit

No. 12-1144

              JAVED IQBAL KHATTAK; NAHEED ALAM KHATTAK;
                     FATIMA JAVED; SHAHBAZ KHAN,

                            Petitioners,

                                 v.

               ERIC H. HOLDER, JR., Attorney General,

                             Respondent.



               PETITION FOR REVIEW OF AN ORDER OF THE
                    BOARD OF IMMIGRATION APPEALS


                               Before

                         Lynch, Chief Judge,
                  Lipez and Howard, Circuit Judges.


          William P. Joyce and Joyce & Associates, P.C. on brief
for petitioners.
          Sunah Lee, Office of Immigration Litigation, Department
of Justice, Stuart F. Delery, Acting Assistant Attorney General,
Civil Division, and Cindy S. Ferrier, Assistant Director, on brief
for respondent.



                          January 17, 2013
              LYNCH, Chief Judge.      Javed Iqbal Khattak, along with his

wife Naheed Alam Khattak and their children Fatima Javed and

Shahbaz Khan, all natives and citizens of Pakistan, petition for

review of a decision of the Board of Immigration Appeals (BIA)

affirming     an   immigration   judge's     (IJ)   denial    of    their    joint

application for asylum.1

              Javed Iqbal Khattak, age 52 (hereinafter "Khattak"), was

born in the Nowshera District in Pakistan's Northwest Frontier

Province, now known as the Khyber Pakhtunkhwa province.                      Until

2009, Khattak and his family lived in Narri, a village outside the

Nowshera District's principal city (which is also named Nowshera).

Khattak owned a marble business in Nowshera; his wife Naheed worked

as a schoolteacher in Narri; and the family owned agricultural land

nearby on which they raised vegetables, wheat, and sugarcane for

additional income.         Khattak also owned (and continues to own) a

house    in   Pakistan's    capital,    Islamabad,    which    he    rents   out;

according to his and his wife's testimony, Khattak acquired the

house in 1991 but lived in Islamabad only briefly before returning

to Nowshera when his father became ill.

              Khattak is an active member of the Awami National Party

("ANP"), which he describes as a "secular alternative" to the


     1
       The Khattaks initially also sought statutory withholding of
removal, see 8 U.S.C. § 1231(b)(3), and relief under the Convention
Against Torture, but they do not continue to pursue those claims in
this petition for review.


                                       -2-
Taliban.    According to his testimony in immigration court as well

as   documentary   materials   that    he   appended   to   his   asylum

application, Khattak has been a member of the ANP for approximately

20 years and was the president of the local ANP chapter for about

15 years.   He also served as Mayor of Khairabad, a municipality of

20,000 people that evidently includes the village of Narri, from

1980 to 1991.2

            More recently, Khattak served as vice president of the

Pakistan International Human Rights Organization and, starting in

August 2008, as a member of the Nowshera Peace Committee.          That

month, he began working for the Peace Committee as a volunteer

"special police officer"; his task was to "tell people and advise

people that the fight that the Taliban are fighting . . . [is] not

[a] fight of Islam."    He spread this message at the local mosque

and at "hujras," or social spaces.     Khattak stated that volunteer

special police officers like himself are authorized to carry

weapons, as he did, but that he never had to use his weapon in

self-defense.



     2
       According to an asylum officer's notes, Khattak said in his
initial asylum interview that he served as mayor of Khairabad from
1985 to 1995. The IJ noted the apparent "inconsistency" in the
dates of Khattak's term, although as discussed below, see infra
note 3, the inconsistency may be attributable to translation
difficulties at the asylum interview. In any event, Khattak has
provided extensive documentary evidence of his involvement in local
politics and anti-Taliban activism over a period of some length,
including a sworn statement from Khairabad's current mayor
confirming that Khattak held that office from 1980 to 1991.

                                 -3-
          In March or April of 2009, according to affidavits by

Khattak and   his   wife   Naheed,    an   anonymous   caller   placed   two

telephone calls to the family's home within the span of three days.

Naheed answered the phone on both occasions.           The first time, the

caller asked for Khattak, and when Naheed said that her husband was

not home, the caller hung up.        The second time, the caller asked

Naheed who she was, and when she identified herself as Khattak's

wife, the caller told her to tell Khattak that he should "stop his

activities against the Taliban because they know everything and it

will be very bad for [him] and [his] family."3

          Khattak also stated in his affidavit that "[a]fter the

phone calls, the Taliban began sending threatening letters to the

schools that [his] children attended," and that "[t]he principal of


     3
       According to the asylum officer's notes, Khattak said in his
initial interview that he personally received another telephone
call in April 2009 from a person who identified himself as a
Taliban representative and that this caller told Khattak, "We will
behead you." In immigration court, Khattak denied ever telling the
asylum officer that he personally received such a threat. Khattak
testified that he had trouble communicating through the Pashto
translator assigned to his asylum interview; he said he felt more
"comfortable" with the Urdu translator assigned to his immigration
court hearing, even though Pashto is Khattak's first language and
Urdu is his second. The IJ said that the inconsistency between the
asylum officer's notes and Khattak's testimony was "somewhat
concerning" but that she was "not going to hold this inconsistency
against [Khattak]."
     Moreover, our case law makes clear that "immigration judges
must be sensitive to the complexities of receiving testimony
through a translator and take into account these difficulties when
assessing credibility." Heng v. Gonzales, 493 F.3d 46, 49 (1st
Cir. 2007) (quoting Giday v. Gonzales, 434 F.3d 543, 549 n.2 (7th
Cir. 2006)).


                                     -4-
[his] daughter's school asked that [he and his wife] start sending

[their] daughter to school wearing a burka to avoid any problems."

Khattak's wife offered a similar account in her affidavit.4

             The threatening calls to the family's home coincided with

a series of attacks against ANP members across Pakistan.             In early

2009,     approximately   100   political    activists    --    including   ANP

members as well as members of three other parties -- were killed in

Karachi during interparty clashes. In February 2009, an ANP member

of the provincial assembly was killed by a remote-control bomb in

Peshawar, the capital of the Khyber Pakhtunkhwa province.                   The

following month, a senior ANP leader in that province narrowly

escaped an assassination attempt, but four other people were killed

in   the   incident.      Khattak   also    testified    that   fellow   Peace

Committee members received similar threats in the weeks before the

two anonymous calls to his home.

             At some point during the spring of 2009, Khattak decided

to leave Pakistan with his family and seek refuge in the United

States.5    On July 4, 2009, Khattak, his wife, and their two younger


      4
       Khattak and his wife were not asked about these threatening
letters during their testimony before the IJ. Although Khattak
makes no mention of these threatening letters in either the brief
he submitted to the BIA or the briefs he filed in this court,
neither does the government challenge this aspect of Khattak's and
his wife's accounts.
      5
       According to the asylum officer's notes, Khattak said in his
initial interview that he "was hiding in [his] house" from April to
July 2009. The IJ noted that Khattak's "testimony that he had gone
into hiding at some point . . . appears nowhere else" in the

                                     -5-
children entered the United States on B-2 visitor visas.                   (The

oldest of their three children, a son, is currently a student in

England and did not accompany the family to the United States.)              On

November 28,    2009,   Khattak,     his   wife,   and    their   two   younger

children filed applications for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT).              Khattak's wife

and children concede that they have presented no independent basis

for   removal   and   that   their   applications        are   dependent   upon

Khattak's.    See 8 C.F.R. § 208.21(a) (admission of asylee's spouse

and children); see also id. § 208.14(f) (denial of principal

applicant's asylum claim also results in denial of asylum for

dependents who have not submitted independent application).

            Taliban attacks against ANP activists have continued

since Khattak and his family left Pakistan.          In December 2009, an

ANP provincial assembly member was killed in a suicide bombing in

Swat, a district in the Khyber Pakhtunkhwa province north of

Nowshera.    According to a State Department report, "dozens" of ANP

activists were targeted for assassination across the province



record; the IJ said that this fact was "troubling" and that due to
her "doubt" about Khattak's credibility, "some greater degree of
corroboration would be required in areas where the court has some
doubts about the accuracy of the testimony." However, the IJ did
not describe the type of corroborative evidence that would be
required, nor did she make an explicit adverse credibility
determination, and thus Khattak enjoyed a rebuttable presumption of
credibility on his appeal to the BIA.               See 8 U.S.C.
§ 208(b)(1)(B)(iii); Kho v. Keisler, 505 F.3d 50, 56 (1st Cir.
2007).

                                     -6-
throughout 2009.    U.S. Dep't of State, Bureau of Democracy, Human

Rights & Labor, 2009 Country Reports on Human Rights Practices:

Pakistan (2010).    In April 2010, at least 43 people were killed in

a suicide attack targeting an ANP rally in the Lower Dir district,

which is west of Swat and also in Khyber Pakhtunkhwa.       In May 2011,

the ANP president was killed in Swat, and the State Department

notes that ANP elected officials and their families remain "major

targets of attack" in Khyber Pakhtunkhwa. See U.S. Dep't of State,

Bureau of Democracy, Human Rights & Labor, Country Reports on Human

Rights Practices for 2011: Pakistan 4, 22 (2012); see also U.S.

Dep't of State, Bureau of Democracy, Human Rights & Labor, 2010

Country Reports on Human Rights Practices: Pakistan 9, 30, 32-33

(2011).

            Meanwhile, the Department of Homeland Security initiated

removal proceedings against Khattak and his family members in March

2010.     On May 24, 2010, an immigration judge in Boston denied

Khattak's    and   his   family   members'   applications   for   asylum,

withholding of removal and CAT relief and ordered them removed to

Pakistan; the Board of Immigration Appeals affirmed the IJ's order

on December 27, 2011; and the Khattaks filed a timely petition for

review in this court.

            Although "[o]rdinarily, we review the decision of the BIA

and not that of the IJ," we examine the IJ's decision "to the

extent that the BIA deferred to or adopted the IJ's reasoning."


                                    -7-
Hasan v. Holder, 673 F.3d 26, 33 (1st Cir. 2012) (quoting Bonilla

v. Mukasey, 539 F.3d 72, 76 (1st Cir. 2008)) (alteration and

internal quotation marks omitted).             On issues of fact, we "apply

the 'substantial evidence' standard and defer to those findings of

fact that are 'supported by reasonable, substantial, and probative

evidence on the record considered as a whole.'"                Perlera-Sola v.

Holder, 699 F.3d 572, 576 (1st Cir. 2012) (quoting Lobo v. Holder,

684 F.3d 11, 16 (1st Cir. 2012)).            On questions of law, our review

is   de   novo   but    "with   appropriate     deference     to   the   agency's

interpretation     of    the    underlying     statute   in   accordance     with

administrative law principles."          Vásquez v. Holder, 635 F.3d 563,

565 (1st Cir. 2011) (quoting Stroni v. Gonzales, 454 F.3d 82, 87

(1st Cir. 2006)) (internal quotation marks omitted).

            An asylum applicant bears the burden of showing that he

is unable to return to his country of nationality either due to

past persecution or "a well-founded fear of [future] persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion." Perlera-Sola, 699 F.3d at 576

(quoting 8 U.S.C. § 1101(a)(42)(A)) (internal quotation marks

omitted); see also 8 U.S.C. § 1158(b)(1)(B)(i) (asylum applicant

bears burden of proof).         The applicant also must show that the harm

he has experienced or reasonably fears he will experience bears

"some connection to government action or inaction," Perlera-Sola,

699 F.3d at 576 (quoting Harutyunyan v. Gonzales, 421 F.3d 64, 68


                                       -8-
(1st Cir. 2005)) (internal quotation mark omitted). This "link may

be forged . . . by evidence of an inability on the part of the

government to prevent the acts" that have caused or will cause harm

to   the    applicant.         Harutyunyan,      421   F.3d    at   68;          see   also

Castillo-Diaz v. Holder, 562 F.3d 23, 27 (1st Cir. 2009).

                Where the applicant seeks asylum based on a well-founded

fear of future persecution, he must show that he has "a subjective

fear of future persecution" and that his fear is "objectively

reasonable."        Barsoum v. Holder, 617 F.3d 73, 79 (1st Cir. 2010).

To meet this latter requirement, the applicant must either (1)

"provide evidence that there is a reasonable possibility he or she

would      be    singled   out    individually       for   persecution"           or   (2)

"establish[] that there is a pattern or practice in his or her

country of nationality . . . of persecution of a group of persons

similarly          situated      to     the     applicant."                  8     C.F.R.

§ 208.13(b)(2)(C)(iii); see also Sugiarto v. Holder, 586 F.3d 90,

97 (1st Cir. 2009).            An applicant who seeks asylum based on a

pattern-or-practice           claim   must    show   "systematic        or       pervasive

persecution of a particular group based on a protected ground,

rather      than     generalized      civil     conflict      or    a    pattern        of

discrimination."        Díaz-García v. Holder, 609 F.3d 21, 29 (1st Cir.

2010) (quoting Sugiarto, 586 F.3d at 97) (internal quotation marks

omitted).




                                         -9-
             Even where an applicant shows an objectively reasonable

fear   of   persecution,    the   asylum    claim   may   be   denied     if    the

adjudicator finds that the applicant could avoid future persecution

by relocating to another part of his country of nationality and

that "under all the circumstances, it would be reasonable to expect

the applicant to do so."      8 C.F.R. § 208.13(b)(2)(C)(ii); see also

Castillo-Diaz, 562 F.3d at 28 & n.4.           Where the asylum applicant

proves past persecution or shows a well-founded fear of future

state-sponsored       persecution,    the    applicant      can    rely    on     a

(rebuttable) presumption that internal relocation would not be

reasonable.     8 C.F.R. § 208.13(b)(3)(ii).         By contrast, in cases

such as this one where the asylum claim is based on fear of future

persecution by non-state actors (albeit non-state actors that the

government allegedly cannot control), the applicant bears the

burden of showing that relocation would be unreasonable.                        Id.

§ 208.13(b)(3)(i).

             Before reaching a finding regarding the reasonableness of

relocation, however, the adjudicator should consider a number of

factors specified in the relevant regulation, including "whether

the applicant would face other serious harm in the place of

suggested relocation; any ongoing civil strife within the country;

administrative, economic, or judicial infrastructure; geographical

limitations; and social and cultural constraints, such as age,

gender,     health,   and   social   and    familial      ties."     8    C.F.R.


                                     -10-
§ 208.13(b)(3).     And the denial of an asylum claim cannot rest on

the possibility of internal relocation where "[n]either the IJ, nor

the BIA, explained how it would be possible for [the applicant] to

safely relocate" within his country of nationality.      Oryakhil v.

Mukasey, 528 F.3d 993, 998 (7th Cir. 2008); see also Seck v. U.S.

Att'y Gen., 663 F.3d 1356, 1367 (11th Cir. 2011) (case remanded

where BIA "ignored substantial evidence" indicating that internal

relocation was unreasonable).

          At this stage, Khattak argues that he has a well-founded

fear of future persecution based on his anti-Taliban political

opinions and ANP activism; he does not continue to press the

argument that he suffered past persecution, nor does he continue to

pursue asylum based on membership in a particular social group.

The IJ acknowledged that Khattak has a "subjectively genuine fear

of returning to Pakistan" but held that Khattak did not show his

fear was objectively reasonable.

          In explaining the reasons for her decision, the IJ said

that Khattak appeared to have been targeted due to his work as a

special police officer with the local peace committee, not due to

his ANP activism.    The IJ noted that Khattak had been active in the

ANP for approximately 20 years and that the Taliban threats only

began after he joined the local peace committee.6   The IJ seemed to


     6
       Of course, the fact that the Taliban did not target Khattak
through most of his first two decades in the ANP may simply
indicate that the emergence of the Taliban as a threat in Pakistan

                                 -11-
believe that persecution on the basis of Khattak's "special police

officer" status would not qualify as persecution on the basis of

political opinion.   Cf. Matter of Fuentes, 19 I. & N. Dec. 658, 661

(B.I.A. 1988) ("[D]angers faced by policemen as a result of that

status alone are not ones faced on account of race, religion,

nationality, membership in a particular social group, or political

opinion.").    The IJ also said that Khattak had not established the

requisite   connection   to   the   Pakistani   government   because   the

government "was in fact taking on the Taliban" and "mak[ing]

inroads."     Finally, the IJ said that even if Khattak would be

subject to persecution in the Khyber Pakhtunkhwa province, he and

his family could safely relocate to Islamabad.

            The BIA affirmed the IJ's decision, specifically stating

that:

            - Khattak had not shown that he and his family
            would be "singled out for harm rising to the
            level of persecution" if they returned to
            Pakistan;

            - Khattak had not demonstrated that there is a
            "pattern or practice" in Pakistan of targeting
            anti-Taliban political leaders;

            - Khattak had not shown that the Pakistani
            government is unwilling or unable to control
            the Taliban, and the record reveals that the
            Pakistani government "has taken military
            action" against Taliban forces; and


is relatively recent. See, e.g., Khan v. Att'y Gen. of the U.S.,
691 F.3d 488, 495-96 (3d Cir. 2012) (percentage of Pakistanis who
believe that Taliban and other religious militants pose "critical
threat" rose from 34% in 2007 to 81% in 2009).

                                    -12-
            - Khattak has not shown that internal
            relocation to Islamabad would be unreasonable.

            With regard to Khattak's claim that he would be "singled

out" for harm on the basis of his political opinion,7 the BIA

offered no analysis of its own, stating only that the IJ "properly

determined that [Khattak] has not met his burden."                   The IJ's

finding that Khattak would not be "singled out" on the basis of

political opinion was premised on her belief that, under Matter of

Fuentes, 19 I. & N. Dec. 658, an applicant is not eligible for

asylum if he is targeted due to his activities as a police officer.

            This interpretation of Matter of Fuentes was squarely

rejected in Castañeda-Castillo v. Holder, 638 F.3d 354 (1st Cir.

2011),    which   we   decided   ten   months   after   the   IJ's   order   in

Khattak's case but nine months before the BIA dismissed Khattak's

appeal.    Matter of Fuentes held only that police officers do not



     7
       The government argues that Khattak has waived the argument
that he and his family will be singled out for harm. It is true
that Khattak's brief on appeal focuses on his pattern-or-practice
claim rather than his claim that he will be singled out for harm;
however, Khattak's brief also states that he was specifically
targeted by the Taliban on account of his political activities, and
he emphasizes that he is a "highly visible figure in his home
province" rather than a rank-and-file member of the ANP. This in
substance amounts to an argument that he will be singled out for
attack from among the ANP membership on account of his prominence.
Accordingly, we cannot say that Khattak has waived his singling-out
argument. Cf. Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir. 2008)
(asylum-seeker challenging BIA's decision does not waive argument
insofar as appellate court "can identify an articulable basis for
error in his brief").



                                       -13-
suffer "persecution" within the meaning of the asylum statute when

they are "attacked . . . because they are (or are viewed as)

extensions of the government's military forces or simply because

they are highly visible embodiments of the power of the state."                 19

I. & N. Dec. at 661.      But Matter of Fuentes did not hold that a

police officer is ineligible for asylum if he is targeted due to

the political views that he has expressed on the job or off.                   See

Castañeda-Castillo, 638 F.3d at 365 ("[T]he sheer fact of being on

active duty is not dispositive under Fuentes . . . ."); see also

Recinos-Castillo v. Holder, 444 F. App'x 459, 462 (1st Cir. 2011)

(eligibility for asylum can be based on "persecution that targeted

an   applicant    personally    'even    if   originating     out    of    actions

undertaken' while serving in a law-enforcement capacity" (quoting

Castañeda-Castillo, 638 F.3d at 365)); Cruz-Navarro v. INS, 232

F.3d 1024, 1029 (9th Cir. 2000) ("Fuentes . . . does not flatly

preclude 'police      officers   .   .   .    from   establishing     claims    of

persecution or fear of persecution'" (quoting Velarde v. INS, 140

F.3d 1305, 1311 (9th Cir. 1998))).

            Matter of Fuentes also did not address situations in

which individuals may be labeled as "police officers" but perform

non-traditional police functions. See Castañeda-Castillo, 638 F.3d

at   364   (the   "underlying    concern      in   Fuentes   was    that    police

officers . . . cannot be eligible for asylum simply because they

were exposed to assault in the line of duty," as "[t]hat is, after


                                     -14-
all, part of their job").   Here, while Khattak was technically a

"special police officer," his primary duty on behalf of the Peace

Committee was to persuade people to spurn the Taliban, which is not

a standard law-enforcement function.   See Shah v. Holder, 433 F.

App'x 603, 605 (9th Cir. 2011) (Fuentes does not apply to Nepalese

police officer who "instructed villagers on human rights and

antiterrorism concepts" because "[u]nlike a traditional police

officer," he was targeted "not merely as an enforcer of the

government's laws, but as an active political opponent" of the

Maoists); Grava v. INS, 205 F.3d 1177, 1181 (9th Cir. 2000)

(Fuentes does not disqualify asylum applicant who "does not fear

the usual job hazards of a law enforcement officer," but fears

persecution on account of his political opinion). Thus, the IJ not

only misconstrued the holding in Matter of Fuentes, but the holding

in Matter of Fuentes does not even appear to apply to Khattak's

case.

          Furthermore, in addition to his status as a "special

police officer," Khattak was particularly prominent in his hometown

as a member of the Peace Committee, a leader of a national human

rights organization, a longtime ANP activist and a former mayor.

If Khattak's activities in one or more of these roles contributed

to the Taliban's decision to target him, then "the persecution the

applicant fears is not a result simply of h[is] status as a . . .

police officer, but rather is a result occasioned by other factors


                               -15-
more specific to the particular applicant."                     Koudriachova v.

Gonzales, 490 F.3d 255, 261-62 (2d Cir. 2007); see also Konan v.

Att'y   Gen.   of   the   U.S.,    432    F.3d    497,    504   (3d   Cir.   2005)

(distinguishing between police officers who are attacked "because

they are police officers" and police officers who are attacked

"because they are loyalists").

           To its credit, the BIA correctly cited Castañeda-Castillo

and acknowledged that Khattak's status as a special police officer

was not necessarily a bar to his asylum claim.              But the Board went

on to say no more than that "[t]he Immigration Judge properly

determined that the lead respondent has not met his burden."

Despite the deference we give to the BIA's factual findings, we do

not defer to "cursory, summary or conclusory statements from the

Board."   Aponte v. Holder, 610 F.3d 1, 4 (1st Cir. 2010) (quoting

Onwuamaeqbu    v.   Gonzales,     470    F.3d    405,    412 (1st     Cir.   2006))

(internal quotation mark omitted). Here, the IJ's only explanation

for concluding that Khattak's fear of future persecution was not

well-founded -- apart from the issues of government protection and

internal relocation addressed below -- was that the Taliban had

targeted Khattak due to his work as a special police officer rather

than as an ANP leader.          Yet even if that is true, it does not

disqualify Khattak from establishing eligibility for asylum.

           The IJ also did not offer any analysis of Khattak's

pattern-or-practice claim, and the BIA added nothing more on this


                                        -16-
issue beyond the statement that Khattak had failed to meet the

standard for asylum based on a pattern or practice of persecution

against persons similarly situated to the applicant. Cf. Rasiah v.

Holder, 589 F.3d 1, 5 (1st Cir. 2009) ("[T]he standard is demanding

and in substance requires a showing of regular and widespread

persecution creating a reasonable likelihood of persecution of all

persons in the group.").    In light of our decision to send this

case back to the BIA so that the Board can fully consider Khattak's

claim that he will be singled out for persecution, we need not

reach the pattern-or-practice question at this juncture.               See

Avetova-Elisseva v. INS, 213 F.3d 1192, 1201 (9th Cir. 2000)

(regulation regarding   eligibility for asylum "brings the 'pattern

or practice' requirement into play only as an alternative to an

applicant's   showing   'that   he   or   she   would   be   singled   out

individually for persecution'" (quoting 8 C.F.R. § 208.13(b)(2))).

And where factual findings regarding a pattern-or-practice claim

are insufficient, "the better course is for us to remand th[e]

petition to the BIA rather than attempt to adjudicate [the pattern-

or-practice] claim ourselves," as "[t]he potential costs of a wrong

decision on a pattern or practice claim are considerable."         Mufied

v. Mukasey, 508 F.3d 88, 93 (2d Cir. 2007); see also Ahmed v.

Gonzales, 467 F.3d 669, 675 (7th Cir. 2006) ("[O]nce the court

finds that a group was subject to a pattern or practice of

persecution, every member of the group is eligible for asylum.").


                                 -17-
            We must, however, address the IJ's finding -- affirmed by

the BIA -- that Khattak has not met his burden of showing that the

Pakistani government is unable to protect him from Taliban attacks,

as Khattak cannot prevail on either his singling-out claim or his

pattern-or-practice claim unless he establishes "some connection to

government action or inaction," Perlera-Sola, 699 F.3d at 576

(quoting Harutyunyan, 421 F.3d at 68) (internal quotation mark

omitted).    In support of this finding, the IJ noted that there is

"a war going on involving the Taliban," which she took to mean that

the Pakistani government is "in fact taking on the Taliban"; she

added that "the government continues to make inroads against the

Taliban," but she did not go on to explain what these "inroads"

were.

            Yet although such military action indicates that the

Pakistani government is willing to take on the Taliban, such action

does not show that the Pakistani government is able to protect its

citizens from Taliban attacks.      See Rehman v. Att'y Gen. of the

U.S., 178 F. App'x 126, 129 (3d Cir. 2006) (IJ's finding that the

Pakistani    government   "has   been    attempting   to   address   [the

terrorist] situation" does not establish that Pakistani government

can control terrorist groups (alteration in original) (internal

quotation marks omitted)); see also Lolong v. Gonzales, 400 F.3d

1215, 1224-25 (9th Cir. 2005) ("[E]vidence of the government's

willingness to control the perpetrators of ethnic and religious


                                  -18-
violence in Indonesia fails to rebut the overwhelming evidence of

the government's inability to control those forces.").

            The BIA added little to the IJ's analysis beyond the

statement that Khattak "did not present any corroborative evidence

to   demonstrate     that    the        government     of   Pakistan   is    unable    or

unwilling to protect him and his family from threats or harm by the

Taliban."    But in fact Khattak did provide an affidavit signed by

50 people from the Nowshera District attesting that they had

"advised    [Khattak]       to    leave      the    country   for   the     safety    and

protection    of     his    life"       --   which     goes   toward   corroborating

Khattak's claim that he would not remain safe if he stayed in his

home region (even if the affidavit does not go all the way to

proving that claim).         Since the BIA's statement that Khattak "did

not present any corroborative evidence" is clearly contradicted by

the record, we need not reach the question of whether Khattak was

entitled to notice of the need for corroborative evidence and, if

so, whether such notice was given. See Guta-Tolossa v. Holder, 674

F.3d 57,     62-65    (1st       Cir.    2012)      (reserving   judgment     on these

questions so that BIA may address them in the first instance).

            Finally, with regard to the reasonableness of internal

relocation, the BIA correctly concluded that Khattak bore the

burden of proving that relocation would not be reasonable; it also

appropriately noted that Khattak owns a home in Islamabad.                            The

fact that an asylum applicant or an asylum applicant's family


                                             -19-
member owns a home in another part of the country may support a

finding that internal relocation is reasonable.    See, e.g., Wasef

v. Holder, 387 F. App'x 521, 529 (6th Cir. 2010).     The fact that

the Khattaks actually lived in Islamabad for a time may also

support a finding that they could relocate to the capital, although

it is worth noting that the Khattaks' brief stay in Islamabad

occurred more than two decades ago.   Cf. Oryakhil, 528 F.3d at 1000

(fact that asylum applicant lived in northern Afghanistan from 1992

to 1994 does not mean that relocation there would be safe one-and-

a-half decades later). And most importantly, the possibility of

internal relocation will only defeat an asylum claim where the

applicant could also "avoid [future] persecution by relocating."

8 C.F.R. § 208.13(b)(2)(C)(ii); see Cendrawasih v. Holder, 571 F.3d

128, 131 (1st Cir. 2009).

          Here, neither the IJ nor the BIA addressed evidence in

the record indicating that the Taliban's reach may extend as far as

Islamabad.   And the State Department's country report for 2009

indicates that ANP activists have been victims of targeted killings

even outside the Khyber Pakhtunkhwa province.     See U.S. Dep't of

State, 2009 Country Reports on Human Rights Practices: Pakistan,

supra (noting that "[t]here were 256 targeted killings in Karachi

alone," and "[t]hose killed included . . . 23 from the ANP and

other political parties").




                               -20-
          Moreover,   while   the    relevant   regulation   sets   out   a

(nonexhaustive) list of factors for adjudicators to consider when

determining the reasonableness of internal relocation, 8 C.F.R.

§ 208.13(b)(3), neither the IJ nor the BIA made any mention of

those factors.   And while the IJ and BIA do not necessarily have to

address each of the reasonableness factors explicitly, see 8 C.F.R.

§ 208.13(b)(3) (noting that "factors may, or may not, be relevant,

depending on all the circumstances of the case"), the agency must

explain why the factors that cut against the asylum applicant

outweigh the factors in his favor.            See, e.g., Kartasheva v.

Holder, 582 F.3d 96, 105 (1st Cir. 2009) ("[W]e may not affirm the

BIA's decision 'when [we] cannot conscientiously find that the

evidence supporting that decision is substantial, when viewed in

the light that the record in its entirety furnishes, including the

body of evidence opposed to the Board's view.'" (quoting Gailius v.

INS, 147 F.3d 34, 44 (1st Cir. 1998)) (second alteration in

original)); see also Aponte, 610 F.3d at 5 ("[W]e 'may not assume

that the Board considered factors that it failed to mention in its

opinion.'" (quoting Daneshvar v. Ashcroft, 355 F.3d 615, 626 (6th

Cir. 2004))).

          Importantly, nothing that we have said so far should be

interpreted as holding that Khattak necessarily has met his burden

of showing eligibility for asylum.         The BIA said that Khattak did

not meet his burden (albeit without explaining why), and "[t]o


                                    -21-
reverse the BIA finding we must find that the evidence not only

supports   [a   contrary]    conclusion,      but   compels     it."   INS    v.

Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); accord Jamal v.

Mukasey, 531 F.3d 60, 66 (1st Cir. 2008).

           Elias-Zacarias      sets    a     high   bar   for    reversal    (as

distinguished from remand) in asylum cases, and we do not here hold

that the evidence in support of Khattak's claim is so overwhelming

as to meet that bar.    For one thing, Khattak testified that friends

of his received similar threats in the weeks before the anonymous

phone calls to his home, but it is not clear how many of these

friends who received such threats ultimately suffered harm at the

hands of the Taliban.       Cf. Gilca v. Holder, 680 F.3d 109, 115 (1st

Cir. 2012) (substantial evidence supported IJ's finding that "vague

threats addressed to the petitioner, virtually all of which were

conveyed over the telephone by unknown persons, were nothing more

than empty words").      And while the record makes clear that the

Taliban have specifically targeted high-ranking members of the ANP

(including the president of the party, members of the provincial

assembly in Khattak's province, and a senior minister in the

provincial government), Khattak is not himself an assembly member

or a senior minister.

           Meanwhile, the government has pointed us toward portions

of the record that, it says, would allow us to conclude that the

Pakistani government can protect Khattak and that the Taliban's


                                      -22-
reach may     not   extend   as   far    as    Islamabad.   But    as   we   have

emphasized, "[a] reviewing court should judge the action of [the

BIA] based only on reasoning provided by the agency, not based on

grounds constructed by the reviewing court." Mihaylov v. Ashcroft,

379 F.3d 15, 21 (1st Cir. 2004) (second alteration in original)

(quoting    Yatskin v. INS, 255 F.3d 5, 9 (1st Cir. 2001)) (internal

quotation marks omitted).

            In sum, while we will not reverse the BIA's findings

where the evidence at least admits the possibility of a conclusion

in accord with the BIA's, "we will remand if the agency fails to

state 'with sufficient particularity and clarity the reasons for

denial of asylum' or otherwise to 'offer legally sufficient reasons

for its decision.'" Mihaylov, 379 F.3d at 21 (quoting Gailius, 147

F.3d at 46-47); see also Jalloh v. Ashcroft, 103 F. App'x 402,

406-07   (1st   Cir.   2004)      (distinguishing     between     standard    for

reversal and standard for remand). Here, we are not satisfied that

either the IJ or the BIA has "present[ed] a reasoned analysis of

the evidence as a whole."         Jabri v. Holder, 675 F.3d 20, 24 (1st

Cir. 2012).     Accordingly, the petition for review is granted; the

order of the BIA is vacated; and the case is remanded for further

proceedings consistent with this opinion.




                                        -23-